DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 2/10/2022 has been considered and entered into the record.  New claims 34–41 have been added.  The amendment of claims 29–33 overcomes the previous 112 1st and 2nd paragraph rejections, as well as the prior art rejections.  Claims 29–41 are pending.  

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 38 recites the limitation "O" in the glass of claim 37.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
Claim(s) 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 3,732,181).
Ray teaches low melting point glass comprising phosphorus and/or boron oxide glass (i.e., phosphate and/or borate glass), wherein the glass has a preferred transition temperature ranging from l00 to 190oC to make fibers.    Ray at 4:1–8, 5:55–6:1, 6:74–7:5, 9:32–42.  The glass fibers have diameters ranging from 100 nm to 100 microns.  Id. at 7:6–22.  Additionally, the glass fibers may be formed into a mat (i.e., wool-like structure) and may further comprise flakes (i.e., frit).  Id. at 5:55–65.
Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ray as applied to claim 29 above, and further in view of Kodama (US 2016/0257610 A1).  Ray fails to teach a suitable average frit size.
Kodama teaches the formation of lead-free glass composition comprising P, wherein the glass has glass transition temperature as low as 160oC.  Kodama abstract, ¶ 29, Table 1.  The glass composition may be used to form glass compound frits having an average particle diameter of not more than 20 microns.  Id. ¶ 27.  The Examiner notes that Applicant and Kodama both use jet milling to form glass particles having the claimed diameter and glass transition temperatures.  Spec. ¶¶ 34–38; Kodama ¶ 30.  
It would have been obvious to one of ordinary skill in the art to have used the jet milling process of Kodama to form glass frits having an average particle diameter of not more than 20 microns using the glass composition set forth in Ray.
Additionally, it is reasonable to presume that the jet milling process taught in Kodama does not excessively oxidize the glass or raise its glass transition temperature because the same process is used by Applicant to arrive at the claimed product that is not oxidized leading to an elevated glass Tg.  
Claims 29–31 and 34–39 are rejected under 35 U.S.C. 103 as being unpatentable over Sanford (US 4,314,031 A) in view of Ray.
Sanford teaches a very low glass transition temperature glass composition comprising on a weight basis 20–85% Sn, 2–20% P, 3–20% O, and 10–36% F.  Sanford abstract, 1:25–42.  The glass compositions set forth in Sanford have transition temperatures of less than 100oC.  See id. Table II.
Sanford fails to teach using the very low glass transition temperature glass to form long thin melted glass strands and intermixing them with one another to form a wool-like structure or glass frits.
Ray teaches low melting point glass comprising phosphorus and/or boron oxide glass (i.e., phosphate and/or borate glass), wherein the glass has a preferred transition temperature ranging from l00 to 190oC to make fibers.    Ray at 4:1–8, 5:55–6:1, 6:74–7:5, 9:32–42.  The glass fibers have diameters ranging from 100 nm to 100 microns.  Id. at 7:6–22.  Additionally, the glass fibers may be formed into a mat (i.e., wool-like structure) and may further comprise flakes (i.e., frit).  Id. at 5:55–65.
As set forth above, Sanford teaches a glass composition having a transition temperature of less than 100oC and Ray teaches the formation of glass fibers with glass feedstock and fiber glass transition temperatures of less than 200oC, wherein the Sanford glass anticipates the claimed composition.  Accordingly, claim 31 is rejected as it is reasonable to presume that the glass transition temperature of glass fibers made using the Sanford composition to be less than or equal to 120% of a glass transition temperature of bulk glass feedstock of the same material composition.  This presumption is based on using the same glass materials to form fibers.  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  
In addition, the presently claimed property of a glass fiber transition temperature that is less than or equal to 120% of a glass transition temperature of bulk glass feedstock of the fiber material would obviously have been present one the Sanford and Ray product is provided.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, 517 F.2d 947 (CCPA 1975).
Claims 32, 33, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Sanford and Ray as applied to claims 29 and 38 above, and further in view of Kodama (US 2016/0257610 A1).  Sanford and Ray fail to teach an average frit particle size.  
Kodama teaches the formation of lead-free glass composition comprising P, wherein the glass has glass transition temperature as low as 160oC.  Kodama abstract, ¶ 29, Table 1.  The glass composition may be used to form glass compound frits having an average particle diameter of not more than 20 microns.  Id. ¶ 27.  The Examiner notes that Applicant and Kodama both use jet milling to form glass particles having the claimed diameter and glass transition temperatures.  Spec. ¶¶ 34–38; Kodama ¶ 30.  
It would have been obvious to one of ordinary skill in the art to have used the jet milling process of Kodama to form glass frits having an average particle diameter of not more than 20 microns using the glass composition set forth in Sanford.
Additionally, it is reasonable to presume that the jet milling process taught in Kodama does not excessively oxidize the glass or raise its glass transition temperature because the same process is used by Applicant to arrive at the claimed product that is not oxidized leading to an elevated glass Tg.  
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Cornelius (US 5,089,446) in view of Kodama (US 2016/0257610 A1).
Cornelius teaches a family of glass compositions comprising tin-phosphorus oxyfluoride (i.e., Tick glass) of the claimed composition and having very low glass transition temperatures.  Cornelius abstract, 3:12–19.  The glass transition temperature of the glass compositions may range from between 100–150oC.  Id. at 7:20–26.  The tin-phosphorus oxyfluoride composition may be pulverized into glass frits.  Id. at 10:16–26.
Kodama teaches the formation of lead-free glass composition comprising P, wherein the glass has glass transition temperature as low as 160oC.  Kodama abstract, ¶ 29, Table 1.  The glass composition may be used to form glass compound frits having an average particle diameter of not more than 20 microns.  Id. ¶ 27.  The Examiner notes that Applicant and Kodama both use jet milling to form glass particles having the claimed diameter and glass transition temperatures.  Spec. ¶¶ 34–38; Kodama ¶ 30.  
It would have been obvious to one of ordinary skill in the art to have used the jet milling process of Kodama to form glass frits having an average particle diameter of not more than 20 microns using the glass composition set forth in Cornelius.
Additionally, it is reasonable to presume that the jet milling process taught in Kodama does not excessively oxidize the glass or raise its glass transition temperature because the same process is used by Applicant to arrive at the claimed product that is not oxidized leading to an elevated glass Tg.  


Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive. 
Applicant suggests that the present application teaches that the claimed long thin melted glass strands intermixed with one another in wool-like structures corresponds with a “froth of glass” fibers produced by contacting the disclosed bulk glasses with a high speed rotary tool.  An element Applicant contends is not addressed in the rejection.  As set forth in the rejection above, Ray teaches long thin melted glass strands intermixed to form a glass fiber mat.  With regard to the use of using a high speed rotary tool to contact bulk glass, this limitation is not recited in the instant claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786